Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.

 

LSCA VALUE ADDED RESELLER PROGRAM AGREEMENT    AHA47    Exhibit R200L

AGREEMENT NO. AHA47

THIS LSCA VALUE ADDED RESELLER PROGRAM AGREEMENT (“Agreement”) is entered into
as of June 1, 2008 (the “Effective Date”), by and between Agilent Technologies,
Inc. (“Agilent”), and O.I. Corporation, (“Reseller”).

“Estimated Volume” is the monetary amount of eligible Products and related
Support that Reseller plans to order during the term of this Agreement.
“Product(s)” means any hardware or consumables sold or Software licensed under
this Agreement. “Software” means one or more computer programs and related
documentation. “Specifications” means specific technical information about
Products published by Agilent in effect on the date Agilent ships the order.
“Support” means any standard service provided by Agilent. “Custom Support” means
Support adapted to meet Reseller requirements.

1. APPOINTMENT

 

  a) Subject to the terms in this Agreement, Agilent appoints Reseller as an
authorized, non-exclusive, Value Added Reseller for the Products set forth in
exhibit E305.

 

  b) Agilent authorizes Reseller to provide marketing and support of Products to
end-users; and to create, market, sell, lease and support solutions described in
Section 3a ii) below.

2. RELATIONSHIP

Reseller and Agilent are independent contractors for purposes of this Agreement
and any representation made or agreements executed by Reseller will be
Reseller’s sole responsibility. This Agreement does not establish a franchise,
joint venture or partnership, or create any relationship of employer and
employee, or principal and agent between the parties.

3. RESELLER CONDITIONS

 

  a) Reseller represents that as a Value-Added Reseller:

 

  i) It is experienced in the use and operation of the Products to be purchased
hereunder and will be primarily responsible for the marketing and support of the
Products to end-users. Reseller may request marketing assistance from Agilent.
Agilent will only be obligated to provide such assistance as was specifically
and mutually agreed upon by both parties.

 

  ii) Products purchased hereunder will be incorporated in a solution consisting
of other hardware and/or software with services that add substantial value to
Products and will be sold or leased by Reseller to end-users other than
Reseller’s corporate parent, division, or any subsidiary of corporate parent.

 

  iii) It will maintain support and warranty services for the added value
portion of the solution, unless otherwise stated in exhibit E305.

 

  b) For purposes such as Product safety notification and Product recall,
Reseller shall provide Agilent a monthly Point of Sales report including Agilent
Sales Order Number, Customer name and address, Product Number and Number of
units sold.



--------------------------------------------------------------------------------

  c) If Reseller’s end-users purchase Products from Agilent, Reseller will have
no claim against Agilent for compensation.

 

  d) Reseller will qualify for discounts on add-on Agilent Products and upgrades
to Products previously purchased if: (i) Reseller initially resold the Product
being enhanced or upgraded in accordance with this Agreement, and (ii) Reseller
has provided and continues to provide ongoing support on the initial Product to
its end-user.

 

  e) Reseller is responsible for complying with all training requirements
designated by Agilent on each eligible Product it carries.

 

  f) By signing this Agreement, Reseller acknowledges it’s responsibility to
comply with US Nuclear Regulatory Commission (NRC) and all local regulations in
force for radioactive sources and expressly agrees that it or it’s Customer
shall obtain all appropriate licenses/permits in order to correctly
import/export/transport Agilent Electron Capture Detectors (ECD) in the country
of resale. Subject to the local laws, Reseller will provide Agilent copies of
their ECD licenses or other applicable information to enable Agilent to validate
Reseller’s compliance with the license requirements. Reseller furthermore
commits to remove or verify appropriate disposal of all ECDs within their
countries of resale. Agilent will not be responsible for tracking of the ECD to
Customer. Agilent will accept and dispose of all ECDs manufactured by HP /
Agilent.

 

  g) Agilent reserves the right, at its discretion and upon reasonable notice to
Reseller to verify Reseller’s compliance with this Agreement. At Agilent’s
request, Reseller will provide Agilent with information to substantiate that
Reseller has fulfilled its obligations under this Agreement. If Reseller fails
to comply with the terms of this Agreement, Agilent reserves the right either to
terminate or not to renew this Agreement subject to Section 11b).

4. SALE AND DELIVERY

 

  a) All orders are subject to acceptance by Agilent. Product orders must
reference this Agreement, be issued during the term of this Agreement, and
specify delivery within six (6) months from order date.

 

  b) The minimum stocking order/delivery to Reseller is $1,000. If this minimum
order volume is not reached, Agilent will be entitled to a handling fee of $50.
This shall not apply in the case where the order is placed electronically.

 

  c) Reseller may cancel orders for Products (except custom Products) prior to
shipment at no charge. Product returns will be subject to Agilent’s approval and
return/refurbishment charges.

 

  d) Title to hardware and consumables Products and acceptance of Products by
Reseller will occur upon delivery.

 

  e) Unless otherwise indicated on the quotation, prices include shipping and
handling charges in accordance with the applicable trade term. Prices exclude
any sales, value added or similar tax which will be payable by Reseller.

 

  f) Sales of Products to Reseller’s corporate parent, division or majority
owned subsidiary are not eligible for discount.

 

  g) Agilent may, from time to time, offer Reseller marketing programs based on
terms and conditions applicable to such programs.

 

  h) Payment is due thirty (30) days from Agilent’s invoice date. Agilent may
change credit or payment terms at any time should Reseller’s financial condition
or previous payment record so warrant. Agilent may discontinue performance if
Reseller fails to pay any sum due or to perform under this Agreement if, after
ten (10) days written notice, the failure has not been cured.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

5. LICENSES

 

  a) Agilent grants Reseller a non-exclusive license to distribute and use,
including for demonstration purposes, the Software and related materials
supplied by Agilent in accordance with the license terms included with the
Software. Reseller agrees that it will pass through to end users Agilent’s
license terms whenever Software is distributed to an end user.

 

  b) Except as authorized by Agilent in writing or as permitted by law, Reseller
will not reverse engineer, reverse compile, or reverse assemble Software, modify
or translate Software or copy Software onto any public or distributed network.

6. PRODUCT MODIFICATIONS

Reseller will submit in writing to Agilent any proposed product modifications
which might affect either the performance, safety or radiated emissions
certifications of Product. In the event Agilent believes such modifications may
have an adverse effect, Agilent reserves the right to modify this Agreement to
clarify the rights and obligations of Agilent and Reseller with respect to
support, marketing and technical specifications.

7. PRODUCT DEMONSTRATION AND DEVELOPMENT

 

  a) Reseller may purchase Products with demo discount defined in the exhibit
E305 for the purposes of developing a new or testing an existing product which
incorporates Products along with Reseller hardware or software products, or
demonstration of Products in combination with Reseller’s products at trade shows
or customer training facilities. Such Products may not be resold for a minimum
of eight (8) months after delivery.

 

  b) Agilent may offer used Products updated to current technical specifications
if allowed by local regulations. Products purchased under this Section are
limited to the minimum configuration(s) necessary to accomplish Reseller’s
development, testing or demonstration objectives, unless add-ons, upgrades or
additional Products are agreed to by Agilent in writing.

 

  c) No right, title or interest in each other’s products is granted or implied
from the demo discount except as expressly stated.

8. TRADEMARKS

 

  a) Agilent may use Reseller’s trademark or logo for the purpose of fairly and
accurately referring to Reseller on Agilent websites and training material that
provides information about Agilent’s channel partners.

 

  b) Reseller’s right to use any Agilent trademarks and/or service marks is
specified in exhibit I5 in this Agreement.

 

  c) Reseller will not, without Agilent’s prior written consent, remove, alter
or modify serial or identification numbers, labels, trademarks or other
trade-identifying symbols from Products sold or materials provided by Agilent
under this Agreement.

 

  d) Agilent will have the sole and exclusive right in its sole discretion to
bring legal actions for trademark infringement with respect to any of the
Agilent trademarks and/or service marks. Reseller will assist Agilent in such
legal proceedings. Reseller will notify Agilent promptly of any trademark or
patent infringements of which it has knowledge.

9. INTELLECTUAL PROPERTY CLAIMS

 

  a) Agilent will defend or settle any claim against Reseller, (or end users or
third parties to whom Reseller is authorized by Agilent to resell or
sublicense), that a Product infringes an intellectual property right, provided
Reseller promptly notifies Agilent in writing and provides control of the
defense or settlement, and assistance to Agilent.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

  b) In defending or settling an infringement claim under Section 9(a), Agilent
will pay infringement claim defense costs, settlement amounts and court-awarded
damages. If such a claim appears likely, Agilent may, at its option, modify or
replace the Product or procure any necessary license. If Agilent determines that
none of these alternatives is reasonably available, Agilent will refund
Reseller’s purchase price upon return of the Product.

 

  c) Agilent has no obligation for any claim of infringement arising from
Agilent’s compliance with, or use of, Reseller’s designs, specifications or
instructions or technical information; Product modifications by Reseller or a
third party; Product use prohibited by Specifications or related application
notes; or use of the Product with products not supplied by Agilent.

10. LIMITATION OF LIABILITY AND REMEDIES

 

  a) In no event will Agilent, its subcontractors or suppliers be liable for
special, incidental, indirect or consequential damages (including downtime
costs, loss of data, restoration costs, lost profits, or cost of cover)
regardless of whether such claims are based on contract, tort, warranty or any
other legal theory, even if advised of the possibility of such damages. This
exclusion is independent of any remedy set forth in this Agreement.

 

  b) To the extent that limitation of liability is permitted by law, Agilent’s
liability to Reseller is limited to US $1,000,000, except that Agilent’s
obligation to make warranty refunds defined in exhibit E305 is limited to the
Product purchase price.

 

  c) The limitations set forth in Sections 10(a) and 10(b) above will not apply
to infringement claims under Section 9, or to damages for bodily injury or
death.

 

  d) The remedies in this Agreement are Reseller’s sole and exclusive remedies.

11. TERM AND TERMINATION

 

  a) This Agreement will remain in effect for a period of twelve (12) months
from the Effective Date. Prior to the expiration of the Agreement, the parties
may agree to a renewal term. Estimated Volumes and exhibits will be reviewed and
revised as appropriate prior to any such renewal.

 

  b) This Agreement may be terminated immediately upon notice in writing by
either party, for cause, unless the other party cures the breach within thirty
(30) days of written notice of such breach.

 

  c) This Agreement will terminate automatically if either party is subject to a
voluntary or involuntary bankruptcy petition, becomes insolvent, is unable to
pay its debts as they become due, ceases to do business as a going concern,
makes an offer or assignment or compromise for the benefit of creditors, or
there is a substantial cessation of its regular course of business, or a
receiver or trustee is appointed for such party’s assets.

 

  d) Provisions herein which by their nature extend beyond the termination or
expiration of this Agreement will remain in effect until fulfilled.

12. CONFIDENTIALITY

 

  a) In the event that confidential information is exchanged, each party will
protect and safeguard the confidential information of the other in the same
manner in which it protects its own equivalent confidential, and trade secret
information, but in no event less than a reasonable degree of care. The party
claiming the benefit of this provision must furnish such information in writing
and mark such information as “Confidential” or if such information is provided
orally, then the transmitting party (“Discloser”) will designate such
information as being confidential at the time of disclosure and confirm in
writing to the

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

 

receiving party (“Recipient”) that it is confidential within thirty (30) days of
its communication. Such information will remain confidential for three (3) years
after the date of written disclosure.

 

  b) This Section imposes no obligation upon a Recipient with respect to
confidential information that (a) was in the Recipient’s possession before the
disclosure; (b) is or becomes a matter of public knowledge through no fault of
the Recipient; (c) is rightfully received by the Recipient from a third party
without a duty of confidentiality; (d) is disclosed by the Discloser to a third
party without a duty of confidentiality on the third party; (e) is independently
developed by the Recipient; (f) is disclosed under operation of law; or (g) is
disclosed by the Recipient with the Discloser’s prior written approval.

13. GENERAL

 

  a) All notices that are required under this Agreement must be in writing and
will be considered given as of twenty-four (24) hours after sending by
electronic means, facsimile transmission, overnight courier, or hand delivery,
or as of five (5) days of certified mailing and appropriately addressed as
follows:

 

  Reseller:    Agilent:      O.I. Corporation    Agilent Technologies, Inc.     
151 Graham Road    2850 Centerville Road      College Station, TX 77845   
Wilmington, DE 19808      Facsimile: 979-690-0440    Facsimile: 302-993-5788   

 

  b) Agilent may assign or transfer this Agreement without consent in connection
with a merger, reorganization, change of control or ownership, or transfer or
sale of assets or product lines. Reseller may not assume this Agreement in
connection with any bankruptcy proceedings without Agilent’s written consent.

 

  c) Agilent will store and use any of the Reseller’s personal data in
accordance with Agilent’s Privacy Statement, available at
www.agilent.com/go/privacy. Agilent will not sell, rent or lease Reseller’s
personal data to others.

 

  d) Terms for service are available at http://www.agilent.com/go/service_terms,
upon request or as indicated on the quotation.

 

  e) Reseller who exports, re-exports, transfers or imports Products, technology
or technical data purchased hereunder, assumes responsibility for complying with
applicable U.S. and other laws and regulations and for obtaining any required
export and import authorizations. Agilent may terminate this Agreement
immediately if Reseller is in violation of any applicable laws or regulations.

 

  f) Disputes arising in connection with this Agreement will be governed by the
laws of the State of California, and the courts of that state will have
jurisdiction, except that Agilent may, at its option, bring suit for collection
in the country where Reseller is located.

 

  g) Neither party’s failure to exercise any of its rights under this Agreement
will be deemed a waiver or a forfeiture of those rights.

 

  h) Reseller will conduct all its activities relating to its business with
Agilent in accordance with the highest standards of ethics and fairness as well
as compliance with applicable law. Agilent may immediately terminate this
Agreement if Reseller fails to do so.

 

  i) To the extent that any provision of this Agreement is determined to be
illegal or unenforceable in a particular country, the remainder of the Agreement
will remain in full force and effect.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

  j) The United Nations Convention on Contracts for the International Sale of
Goods will not apply to this Agreement or to transactions processed under this
Agreement.

 

  k) Any Products loaned during the term of this Agreement will be subject to
Agilent’s standard Equipment Loan Agreement.

 

  l) Products are not specifically designed, manufactured or intended for sale
as parts, components or assemblies for the planning, construction, maintenance
or direct operation of a nuclear facility. Agilent shall not be liable for any
damages resulting from such usage.

 

  m) This Agreement constitutes the entire understanding between Agilent and
Reseller, and supersedes any previous communications, representations or
agreements between the parties, whether oral or written, regarding transactions
hereunder. Reseller’s additional or different terms and conditions will not
apply. This Agreement may not be changed except by an amendment signed by an
authorized representative of each party.

14. EXHIBITS

The following exhibits are attached hereto and are incorporated into this
Agreement.

 

  a) Agilent Channel Partner Insignia Exhibit (I5)

 

  b) LSCA Value Added Reseller Compensation Exhibit (E305)

 

  c) Value Added Resellers Business Plan LSCA Products (E306) - reserved

In the event of any conflict between the terms and conditions of the exhibits
mentioned above and the terms and conditions set forth in this Agreement, the
latter will govern.

IN WITNESS WHEREOF, The parties have duly executed this Agreement effective as
of the date indicated above:

 

AGREED TO:

  AGREED TO:

Reseller:

  O.I. Corporation   Agilent:   Agilent Technologies, Inc.  

/s/ J. Bruce Lancaster

   

/s/ Rose Douglas

  Authorized Representative Signature     Authorized Representative Signature
Name:   J. Bruce Lancaster   Name:   Rose Douglas Title:   CEO/CFO   Title:  
Contracts Specialist Address:   151 Graham Road   Address:   2850 Centerville
Road   College Station, TX 77845     Wilmington, DE 19808 Date:   May 28, 2008  
Date:   May 29, 2008

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

AGILENT CHANNEL PARTNER INSIGNIA EXHIBIT

   Exhibit 15

WHEREAS, Agilent Technologies, Inc. (“Agilent”) is the owner of all right, title
and interest in and to the Agilent trademarks/service marks referenced in this
Exhibit I5.

WHEREAS, O.I. Corporation “Participant”) wishes to use the Insignia in
connection with the Program outlined in the Referenced Agreement.

Therefore, the purpose of this Exhibit is to provide eligible participants in
the Agilent Channel Partner Program with a right to use an insignia that
identifies them as such, under conditions that properly protect the insignia.

1. DEFINITIONS

 

  a. “Referenced Agreement” means Agreement No.AHA47 effective June 1, 2008
between Agilent and Participant, of which this Exhibit is a part.

 

  b. “Program” means the Agilent program under which Participant has been
admitted as a Channel Partner by written notice.

 

  c. “Authorized Products” means Agilent products identified and authorized in
the Referenced Agreement.

 

  d. “Authorized Services” means the services Participant is authorized by the
Referenced Agreement to provide with respect to the Authorized Products
(including as applicable materials used in the advertising, promotion and sale
of such products or services).

 

  e. “Insignia” means the insignia shown below (which Agilent may amend from
time to time):

LOGO [g54730ex10_1page7.jpg]

 

  f. “Agilent Mark” means any trademark, trade name, logo or insignia, including
the Insignia, owned by Agilent Technologies, Inc. (“Agilent”) or any of its
subsidiaries (collectively, with their parent, the “Agilent Companies”).

2. INSIGNIA OWNERSHIP

Participant acknowledges that the Insignia is a trademark of Agilent and that it
will remain the sole property of Agilent. Participant’s right to use the
Insignia arises solely by virtue of this Exhibit, and Participant will acquire
no rights in the Insignia through use. Participant agrees not to attack or
challenge the validity of the Insignia as a trademark, Agilent’s ownership
thereof, or Agilent’s right to control the use of the Insignia. Participant
agrees that any use it makes of the Insignia will inure to the benefit of
Agilent.

3. AUTHORIZATION

Participant is authorized to use the Insignia (the “Authorization”) solely in
connection with the Authorized Services, and pursuant to and in compliance with
the Referenced Agreement. Participant will not use the Insignia other than in
connection with the Authorized Services. Participant will comply with all
provisions in this Exhibit and the Referenced Agreement as well as the
Authorized Channel Partner Insignia Standards published at
http://www.agilent.com/secure/agilentbrand/ (Username: [*] Password: [*]), and
all rules,

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

standards or guidelines promulgated from time to time by Agilent for the display
and use of the Insignia. Participant will at all times use the Insignia in good
taste and will refrain from using it in a manner that would bring the Agilent
Companies into disrepute. Participant will not use the Insignia in a manner that
is likely to confuse consumers as to the nature or extent of its relationship
with the Agilent Companies. This Exhibit does not authorize Participant to use
any other Agilent Mark in connection with the Authorized Services. Participant
will promptly report to Agilent any unauthorized use of Agilent Marks that comes
to Participant’s attention. Participant will not incorporate the word AGILENT
into its domain or business names. Any change or addition to the scope or
duration of this Authorization must be in writing and must be signed by an
authorized representative of Agilent.

4. QUALITY STANDARDS

Participant agrees to maintain at least the same level of quality for the
Authorized Services as it maintained when the Participant qualified for the
Program, and to comply with all standards set by the Agilent Companies from time
to time for inclusion in the program (taken together, the “Quality Standards”).
Participant understands that Agilent will from time to time evaluate the
Authorized Services for compliance with the Quality Standards, including
surveying Participant’s customers, and Participant agrees to cooperate with
Agilent in any such evaluation. Any time that, in Agilent’s sole judgment and
absolute discretion, the Authorized Services fail to meet the Quality Standards,
Agilent may immediately terminate the Authorization.

5. TERMINATION

Agilent may terminate or suspend the foregoing Authorization (i) at will upon
thirty (30) days prior written notice in the event Agilent suspends or changes
the Program or (ii) immediately upon written notice to Participant if
Participant fails to comply with any of the provisions of this Exhibit or any of
the rules or standards promulgated by Agilent for the use of the Insignia. This
Authorization will automatically terminate upon the termination of the
Referenced Agreement. Upon any termination of the Authorization, Participant
will immediately cease use of the Insignia. Without limiting the foregoing,
Participant agrees to remove the Insignia from any and all products and
materials in Participant’s possession or control, and to replace any products or
materials that bear the Insignia that are still in the hands of any distributors
or other resellers with products and materials that do not bear the Insignia.
Participant agrees that any unauthorized use of the Insignia will cause
irreparable harm to Agilent, for which damages would not be an adequate remedy,
and agrees not to contest the entry of an immediate injunction should
Participant engage in any such unauthorized use.

6. APPROVALS

Participant will, upon request by an Agilent Company, submit to the requesting
party for its prior approval any and all proposed uses for the Insignia. Any
failure by the Agilent Company to object to a particular use or omission by
Participant will not be construed as a waiver of the right to object to or
require changes in such use or omission in the future, nor will it be construed
as an approval of such use or omission.

7. REGISTRATIONS

Participant will cooperate with Agilent in making or facilitating any
governmental registrations or submissions that are necessary to protect the
Insignia and Agilent’s ownership thereof, including, but not limited to,
registration of Participant as a Registered User of the Insignia. Upon
termination of this Exhibit, Participant will cooperate with Agilent in the
revocation of any such registration.

8. LEGAL RELATIONSHIP

Participant’s relationship with the Agilent Companies will be that of an
independent contractor. Neither party will have, nor represent that it has, any
power, right or authority to bind the other party, or to assume or create any
obligation or responsibility, express or

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

implied on behalf of the other party. Nothing stated in this Exhibit will be
construed as creating a legal partnership between Participant and the Agilent
Companies, or as creating the relationship of employer and employee, master and
servant or principal and agent between or among the parties.

9. COMMUNICATIONS WITH THIRD PARTIES

Participant understands that the term “partner” is often used to promote
arms-length relationships between a hardware vendor and non- affiliated business
entities such as VARs, OEMs and software suppliers. Participant will not suggest
that the use of the term “partner” as part of the Insignia implies any actual
legal partnership between Participant and Agilent or the Agilent Companies.
Participant will not hold itself out to third parties as being in a legal
partnership, sharing profits or losses, or sharing management responsibility
with any Agilent Company.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

LSCA VALUE ADDED RESELLER COMPENSATION EXHIBIT AHA47

Exhibit E305

DISCOUNT SUMMARY TABLE

 

     COLUMN
I    COLUMN
II    COLUMN
III    COLUMN
IV

Volume Discount (Section 1)

   [*]    [*]    [*]    [*]

Volume Performance Discount (Section 2)

   [*]    [*]    [*]    [*]

TOTAL DISCOUNT PERCENTAGE

   [*]    [*]    [*]    [*]

1. VOLUME BASED DISCOUNT

Eligible Products, including applicable standard options, will receive discounts
in accordance with the following “Discount Percentage Schedule” at the Estimated
Volume level established under this Exhibit. The discounts granted under this
Exhibit are in lieu of and not in addition to any other discounts that might be
available from Agilent with the exception of certain special promotions that may
be offered from time to time.

DISCOUNT PERCENTAGE SCHEDULE

 

WORLDWIDE
US DOLLAR NET    I    II    III    IV 100,000    -    499,999    [*]    [*]   
[*]    [*] 500,000    -    999,999    [*]    [*]    [*]    [*] 1,000,000    -   
1,999,999    [*]    [*]    [*]    [*] 2,000,000    -    3,999,999    [*]    [*]
   [*]    [*] 4,000,000    -    6,499,999    [*]    [*]    [*]    [*] 6,500,000
   -    UP    [*]    [*]    [*]    [*]

PRODUCTS SUBJECT TO DISCOUNT

Reseller is appointed for the following Products as defined by the solutions in
the business plan:

GC and GC/MS hardware and software products to be used with the OI Analytical
purge and trap and PID/ELCD products. OI Analytical to provide solutions for the
environmental market.

 

COLUMN I    ALL PRODUCTS FROM PRODUCT LINES   

AA   Proprietary Supplies

58     Analytical Supplies

BC   LC Columns

JW   GC Columns

COLUMN II    SELECTED PRODUCTS FROM PRODUCT LINES   

AZ* Gas Chromatography systems and related Products

CA* Emerging Markets Measurement Solutions

BZ* Gas Chromatography/ Mass Spectroscopy Systems and Related Products

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

COLUMN III    SELECTED PRODUCTS FROM PRODUCT LINES   

29*  Liquid Chromatography and related Products

MA  Spectroscopy and Particle Analysis

89*  LC Mass Spectrometers

LI     Laboratory Informatics

COLUMN IV    PRODUCTS FROM PRODUCT LINES   

8P    Replacement Parts

 

 

* Discounts also include all ChemStations associated with these Products

Notwithstanding the foregoing, Agilent reserves the right to determine which
Products are eligible for discount.

PL29 PRODUCTS NOT ELIGIBLE FOR DISCOUNT

 

G1411A    Oracle client license G4240A    HPLC-Chip MS Interface for use with
Agilent MS

2. VOLUME PERFORMANCE DISCOUNT

Reseller will receive a Volume Performance Discount of [*] percent ([*]%) on all
orders placed during the following six (6) month period for Products in Column
II and III, if Reseller’s total net purchases of Agilent Products under this
Agreement for the prior six (6) months equal or exceed one hundred percent
(100%) of volume target specified in Table 1 below.

For new Resellers the Volume Performance Discount will commence only after the
initial seven (7) months of the Agreement period. Reseller will not be eligible
to receive Volume Performance discount unless a business plan has been agreed to
between Reseller and Agilent. Should this Agreement be renewed, this section is
also applicable during the first seven (7) months of the renewal period.

TABLE 1

NET SALES VOLUME TARGET*

 

January 1 through May

31– Agreement period

 

June 1 through December

31– Agreement period

 

Agreement period –

Annual Volume Target

N/A   [*]   [*]

 

* If Reseller’s initial agreement period is less than 12 months the volume
estimate will be prorated on the basis of 12 months.

3. DEMO DISCOUNT

Products purchased for demonstration and development purposes receive an
additional discount of [*] percent ([*]%), subject to Section 7 in R200L.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

4. WARRANTY

The following warranty terms shall apply:

 

a) Reseller will receive an on-site warranty for Products beginning upon
Reseller’s acceptance and ending either ninety (90) days thereafter or on the
date that Reseller ships the Product(s) to the end-user, whichever occurs first.
The end user warranty period for Products begins ninety (90) days after
Reseller’s acceptance or the date the Product is received by the end-user,
whichever occurs first.

 

b) Agilent reserves the right to change the warranty. Such changes will affect
only new orders.

 

c) Reseller may provide more extensive warranties to end-users for certain
Products only to the extent it receives Agilent’s prior approval and provided
further that Reseller indemnifies Agilent against damages, liability or claims
arising from Reseller’s breach of such warranties or associated warranty
service.

 

d) End-users must provide proof of purchase to be eligible for Agilent warranty
service.

WARRANTY TO END USERS

 

a) Product warranty terms are provided with the Product, on quotations, upon
request or at http://www.agilent.com/go/warranty_terms. Each Product receives a
global warranty which includes the standard warranty for the country of
purchase.

 

b) Agilent warrants the Agilent hardware and consumables Products against
defects in materials and workmanship and that the Product will conform to
Specifications. Agilent warrants that Agilent owned standard Software
substantially conforms to Specifications.

 

c) If Agilent receives notice of defects or non-conformance during the warranty
period, Agilent will, at its option, repair or replace the affected Product.
Reseller or end user will pay expenses for return of such Product(s). Agilent
will pay expenses for shipment of repaired or replacement Product(s).

 

d) THE ABOVE WARRANTIES ARE EXCLUSIVE, AND NO OTHER WARRANTY, WHETHER WRITTEN OR
ORAL, IS EXPRESSED OR IMPLIED. AGILENT SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

Exhibit E306

S1

Value Added Resellers Business Plan LSCA Products

Company Name: OI Analytical

Agreement Number: TBD

1. Volume Estimation by Product Line

Product Lines

 

     Q1    Q2    Q3    Q4    1H    2H    CY

PL AZ – GC Products

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Pl CA – Emerging Markets Measurement Solutions

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL BZ – GC/MS Products

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL 29 – LC Products

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL MA – Spectroscopy and Particle Analysis

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL 89 – LC Mass Spectrometers

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL LI – Laboratory Informatics

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PLs AA, 58, JW and BC – Consumables and Columns

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

PL 8P – Replacement Parts

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

TOTAL

   [*]    [*]    [*]    [*]    [*]    [*]    [*]

Note: The above Total amounts will serve as the basis for the calculation of the
Volume Performance Discount.

2. Activities Planned to Qualify for Functional Discounts

 

  A. Value added solutions

Please list all the proposed value added solutions based on Agilent Products you
will offer (add lines as appropriate). These solutions will be the only Value
Added Solutions for which discounts are available under this agreement. New
solutions introduced during the Agreement period require Agilent approval to
become eligible for the VAR discounts.

 

Solution 1:

    

Description:

     Environmental system including the Agilent GC/MS and the OI Eclipse P&T
System.

Agilent Products content:

     7890, 5975C, and software

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

Solution 2:

  

Description:

   GC system including the Agilent GC and OI ELCD/PID detectors

Agilent Products content:

   7890 and GC or GC/MS software

3. Sales and Service Coverage Release point for all regions is College Station,
TX

Please define geographic area with abilities to provide on-site sales and
service activities on regular basis under this Agreement. The geographic areas
are subject to Agilent’s prior written approval.

 

Countries/Region

 

Number of Sales Personnel

 

Number of Service Personnel

North America and Latin America/AFO

           

Europe/EMEA

           

Asia/APFO

           

 

Demo capabilities:

   Please provide details of demo facility planned demo inventory and demo
specialists.    Demo facility includes a new 7890/5975C with capillary flow
technology connected to an Eclipse P&T. There are other Agilent GC and GC/MS
products in the production and R&D labs

3. Customer Database Management

Please indicate your willingness to share endues profiles with Agilent for
improving effectiveness of marketing.

 

  Yes      No

Do you maintain customer profile database

          

Are you willing to share customer profiles with Agilent

          

4. Support Plan

The following services will be available to customers:

 

    Yes      No

Method development

            

Application assistance and troubleshooting

            

HW support

            

HW support online

            

SW support

            

SW support online

            

Other:

     

5. Marketing Plan

Indicate all the activities you plan to run independently from Agilent to
promote your company and the products and marketing activities you will run for
Agilent and with Agilent.

Customer seminars:

Telemarketing Activities planned:

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.



--------------------------------------------------------------------------------

Promotional Activities:

Participation with Agilent:    Would you like to participate in Agilent Sales
activities?

                Y/N

Which Agilent Sales Activities do you feel are most effective:

 

Reseller Signature:  

/s/ J. Bruce Lancaster

   Date: 5/28/08 Agilent Signature:  

/s/ Rose Douglas

   Date: 5/29/08

 

[*] Denotes information for which confidential treatment has been requested.
Confidential portions omitted have been filed separately with the Securities &
Exchange Commission.